Citation Nr: 1754656	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-03 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a headache disorder. 

2. Entitlement to service connection for a vision disorder. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel





INTRODUCTION

The Veteran served from December 1982 to December 1985.  The Veteran also had service in the US Navy Reserve and Oklahoma Air National Guard, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Baltimore, Maryland and Muskogee, Oklahoma, respectively. 

This matter was before the Board in February 2015, at which time it was remanded to provide the Veteran with a VA examination.  In April 2017, the Board remanded for additional evidentiary development, to include a determination of whether the Veteran's eye or vision disorders are related to his period of service and to assess the etiology of the Veteran's headache disability. 


FINDINGS OF FACT

1. The Veteran's headaches are not related to military service.

2. The Veteran's vision disorder is not related to active duty service. 


CONCLUSION OF LAW

1.  The criteria for service connection for a vision disorder have not been met.  38 U.S.C. §§ 1110, 5107, 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 

2.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C. §§ 1110, 5107, 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. §  3.303 (b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

However, service connection may be established under 38 C.F.R. § 3.303 (b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309 (a).  As is relevant here, headaches are not considered a chronic disease under 38 C.F.R. § 3.309 (a), and may not be service connected under 38 C.F.R. § 3.303 (b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303 (a). 

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Headaches

The Veteran is claiming entitlement to service connection for a headache disorder.  Specifically, the Veteran asserts in the late 1980s and early 1990s he noted onset of a generalized throbbing headache with more pain in the bilateral frontal region.  Based on the evidence of record, service connection is not warranted for this disorder.  

While the Veteran's service treatment records (STRs) contain a report of a throbbing headache lasting for two and a half days, it does not appear that this is representative of an actual chronic disorder.  Specifically, he was diagnosed with a tension headache and no trauma was noted.  Additionally, there is no clinical evidence to indicate that this was a chronic disorder, rather than an occurrence of temporary symptoms.  Furthermore, there were no reports of headaches when he was examined for discharge in November 1985.

While the evidence of record demonstrates that the Veteran currently suffers from headaches, there is no competent medical evidence indicating that the Veteran suffered a headache disorder in-service.  As previously noted, while headaches are not considered to be a chronic disease, the Board has considered evidence of the Veteran's continuous headaches since service to determine if the Veteran has a headache disorder that persisted since service.  However, the evidence demonstrates that the Veteran's headaches were not continuous since service.  In this regard, the evidence shows that the Veteran's headaches started approximately over 20 years after service.  As such, a continuity of symptoms is not shown based on the clinical evidence. 

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as migraines, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007). See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  As an initial matter, the Board cannot ignore the fact that he failed to report symptoms when he left active duty, or for many years thereafter.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed headache disorder to active duty, despite his contentions to the contrary.

The Veteran was examined in May 2012 by a VA examiner who opined that the Veteran's headaches were less likely than not incurred in or caused by the in-service injury event or illness.  The VA examiner reviewed the Veteran's service records and noted the only mention of headaches was during a military service visit in 1983 for a tension headache.  Furthermore, the VA examiner noted that in-service records do not reveal any other evaluations for a headache issue that resemble current headache complaints. 

During a December 2012 VA examination, the examiner concluded after a review of the Veteran's service medical records and VA medical records that the Veteran's headache complaint is less likely than not permanently aggravated or a result of any event or condition that occurred in-service or within one year of discharge.  The examiner further opined that the record of evidence is contrary to the Veteran's allegations due to medical histories and examinations in 1985 and 1987 that do not report headache complaints or problems.  The examiner further opined that the Veteran's 1983 dental procedure does not support an etiology of the Veteran's headache condition.  Furthermore, the examiner noted that the Veteran does not describe a migraine headache, but a muscle tension headache. 

The Board notes the positive opinion provided by the October 2017 VA examiner who opined that it was at least as likely as not that the Veteran's headaches were incurred in or caused by an in-service injury, event, or illness.  As a rationale, the examiner provided that the Veteran suffered a head trauma after involvement in a motor vehicle accident (MVA) while in service.  However, the Board finds this opinion to be less persuasive than the opinions of previous examiners.  The evidence of record shows that the Veteran's service treatment records do not reveal headache complaints or problems and the Veteran did not seek treatment for his headaches until 20 years after active service. 

The Board finds that these examinations were adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history.

The Board has also considered the statements made by the Veteran, relating his headaches to his active service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1331 (Fed. Cir. 2006). 

However, the Veteran is not competent to provide testimony regarding the etiology of his headaches.  Jandreau v. Nicholson, 492 F. 3d 1331. Moreover, for the reasons stated above, the Board has found the Veteran's assertions related to his headaches to be of limited probative value. 

The Board concludes that the preponderance of the evidence is against the claim for service connection for a headache disorder and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Vision disorder

The Veteran is also claiming entitlement to service connection for a vision disorder.  He contends that while in service he got soap in his eye and as a result has had blurry vision out of his left eye, light sensitivity, and watery eyes.  Based on the evidence as detailed below, the Veteran's claim for service connection for a vision disorder is also not warranted. 

The Veteran's service treatment records reveal that he wears glasses or contact lenses, but has vision in both eyes.  During service the Veteran was assessed with eye sensitivity to commercial soap that was used to wash airplanes.  The Veteran's November 1985 exit examination showed vision in his right and left eye as 20/200 and 20/40 corrected. 

Since service, the Veteran was diagnosed with glaucoma in 2000.  However, while he has a current vision disorder, there is insufficient evidence to relate this disorder to his in-service complaints.  

In support of this conclusion, the Veteran was afforded an examination in 2015 in which the examiner opined that it is less likely than not that the Veteran's vision disorder was incurred or caused by in service injury.  The examiner opined that getting soap in the eye did not affect the ocular health or vision of the eye.  Furthermore, she opined that while the Veteran has glaucoma, it is not as a result of solvent in eye.  The type of glaucoma the Veteran was diagnosed with is likely a genetic component and not from an eye injury. 

In reference to the Veteran's dry eyes, an examination performed in October 2017 revealed that dry eyes were only mentioned twice in the medical records and the diagnosis was made on the basis of a "quick" tear break up time.  She opined that nothing in the records would suggest an etiology and therefore one cannot be determined.  But it is less likely than not caused by any kind of chemical injury/exposure to jet exhaust without any change to the anterior segment.  The examiner further noted that chemical injuries would have to damage some structure and the examination was normal except for the increase tear break up time. 

The Board acknowledges the September 2017 positive opinion in which the examiner opined that the Veteran's vision disorder was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that based on the Veteran's medical records indicating that while in service the veteran had increased ocular pressures, it is at least as likely as not that the veterans current diagnosis of Primary Open Angle Glaucoma is a continuation of the borderline high pressures that began while in service.  Furthermore, the examiner opined that is at least as likely as not that the current diagnosis of nuclear sclerosis cataracts are related to the veterans military service and not related to age alone based on the Veteran's development of an allergy to commercial soap after getting cleaning solvent into his eye and upon a research study showing that ocular trauma can increase chances of developing cataracts.

When weighing the evidence as a whole, the Board affords greater weight to the opinions of the October 2017 VA examiner.  In this regard, the Board is persuaded by the VA examiner's opinion that a chemical injury would have to damage some structure of the eye, which is significant, since the Veteran's eye examination was normal.  Additionally, the examiner noted that the Veteran had a family history of glaucoma and is likely a genetic component that did not occur from an eye injury.  Furthermore, the VA examiners opinions were based on a full review of the claims file and examination of the Veteran, while the medical literature cited by the positive opinion is not specific to the Veteran and his medical condition. 

After a review of the pertinent evidence, the Board determines that service connection is not warranted for the Veteran's vision disorder.


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The VA's duty to notify was satisfied through letters which fully addressed all notice elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Board determines that the duty to assist has been met for this appeal.  Specifically, the Veteran's service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been acquired.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran has been afforded a VA examination in September 2017 in connection with his claim on appeal.  These examinations are adequate for the purposes of the matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disabilities.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Finally, it is noted that this appeal was remanded by the Board in April 2017 for additional development.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


ORDER

Entitlement to service connection for a vision disorder is denied. 

Entitlement to service connection for a headache disorder denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


